


110 HR 3370 IH: Medicare Quality Enhancement Act of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3370
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Ryan of Wisconsin
			 (for himself and Mr. Davis of Alabama)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the quality and efficiency of health care, to provide the public with
		  information on provider and supplier performance, and to enhance the education
		  and awareness of consumers for evaluating health care services through the
		  development and release of reports based on Medicare enrollment, claims,
		  survey, and assessment data.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Quality Enhancement Act of
			 2007.
		2.Quality and
			 efficiency reports based on Medicare enrollment, claims, survey, and assessment
			 dataTitle XVIII of the
			 Social Security Act is amended by
			 adding at the end the following new section:
			
				1898.Quality and Efficiency Reports Based on Medicare
		  Data(a)PurposeThe
				purpose of this section is to provide for the development of reports based on
				Medicare data and private data that is publicly available or is provided by the
				entity making the request for the report in order to—
						(1)improve the
				quality and efficiency of health care;
						(2)enhance the
				education and awareness of consumers for evaluating health care services;
				and
						(3)provide the public
				with reports on national, regional, and provider- and supplier-specific
				performance, which may be in a provider- or supplier-identifiable
				format.
						(b)Procedures for
				the development of reports
						(1)In
				generalNotwithstanding section 552(b)(6) or 552a(b) of title 5,
				United States Code, not later than 12 months after the date of enactment of
				this section, the Secretary, in accordance with the purpose described in
				subsection (a), shall establish and implement procedures under which an entity
				may submit a request to a Medicare Quality Reporting Organization for the
				Organization to develop a report based on—
							(A)Medicare data
				disclosed to the Organization under subsection (c); and
							(B)private data that
				is publicly available or is provided to the Organization by the entity making
				the request for the report.
							(2)DefinitionsIn
				this section:
							(A)Medicare
				dataThe term ‘Medicare data’ means—
								(i)enrollment data
				under this title, including de-identified beneficiary enrollment data;
								(ii)all claims for
				reimbursement for all items and services furnished by a provider of services
				(as defined in section 1861(u)) or a supplier (as defined in section 1861(d))
				under part A or B in a research identifiable format;
								(iii)on and after
				January 1, 2008, all data relating to enrollment in, and coverage for,
				qualified prescription drug coverage under part D; and
								(iv)additional data
				files relating to the program under this title collected by the Secretary for
				the purpose of nationwide quality measurement and reporting based on surveys
				and assessment data determined appropriate by the Secretary.
								(B)Medicare Quality
				Reporting OrganizationThe term Medicare Quality Reporting
				Organization means an entity with a contract under subsection
				(d).
							(c)Access to
				Medicare data
						(1)In
				generalThe procedures established under subsection (b)(1) shall
				provide for the secure disclosure of Medicare data to each Medicare Quality
				Reporting Organization.
						(2)All
				dataThe Secretary shall ensure that all Medicare data files
				(beginning with files from January 1, 1998) are disclosed under paragraph (1),
				including the most recent data files available to the Secretary. Not less than
				every 6 months, the Secretary shall update the information disclosed under
				paragraph (1) to Medicare Quality Reporting Organizations.
						(d)Medicare Quality
				Reporting Organizations
						(1)In
				general
							(A)Three
				contractsSubject to subparagraph (B), the Secretary shall enter
				into a contract with 3 private entities to serve as Medicare Quality Reporting
				Organizations under which an entity shall—
								(i)store the Medicare
				data that is to be disclosed under subsection (c); and
								(ii)develop and
				release reports pursuant to subsection (e).
								(B)Additional
				contractsIf the Secretary determines that reports are not being
				developed and released within 6 months of the receipt of the request for the
				report, the Secretary shall enter into contracts with additional private
				entities in order to ensure that such reports are developed and released in a
				timely manner.
							(2)QualificationsThe
				Secretary shall enter into a contract with an entity under paragraph (1) only
				if the Secretary determines that the entity—
							(A)has the research
				capability to conduct and complete reports under this section;
							(B)has in
				place—
								(i)an
				information technology infrastructure to support the entire database of
				Medicare data; and
								(ii)operational
				standards to provide security for such database;
								(C)has experience
				with, and expertise on, the development of reports on health care quality and
				efficiency based on Medicare or private sector claims data; and
							(D)has a significant
				business presence in the United States.
							(3)Contract
				requirementsEach contract with an entity under paragraph (1)
				shall contain the following requirements:
							(A)Ensuring
				beneficiary privacy
								(i)HIPAAThe
				entity shall meet the requirements imposed on a covered entity for purposes of
				applying part C of title XI and all regulatory provisions promulgated
				thereunder, including regulations (relating to privacy) adopted pursuant to the
				authority of the Secretary under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
								(ii)PrivacyThe
				entity shall provide assurances that the entity will not use the Medicare data
				disclosed under subsection (c) in a manner that violates sections 552 or 552a
				of title 5, United States Code, with regard to the privacy of individually
				identifiable beneficiary health information.
								(B)Proprietary
				informationThe entity shall provide assurances that the entity
				will not, with respect to data relating to part D, disclose any negotiated
				price concessions, such as discounts, direct or indirect subsidies, rebates,
				and direct or indirect remunerations, obtained by prescription drug plans and
				MA–PD plans for covered part D drugs, or any other proprietary cost
				information.
							(C)DisclosureThe
				entity shall disclose—
								(i)any financial,
				reporting, or contractual relationship between the entity and any provider of
				services (as defined in section 1861(u)) or supplier (as defined in section
				1861(d)); and
								(ii)if applicable,
				the fact that the entity is managed, controlled, or operated by any such
				provider of services or supplier.
								(D)Component of
				another organizationIf the entity is a component of another
				organization—
								(i)the entity shall
				maintain Medicare data and reports separately from the rest of the organization
				and establish appropriate security measures to maintain the confidentiality and
				privacy of the Medicare data and reports; and
								(ii)the entity shall
				not make an unauthorized disclosure to the rest of the organization of Medicare
				data or reports in breach of such confidentiality and privacy
				requirement.
								(E)Termination or
				nonrenewalIf a contract under this section is terminated or not
				renewed, the following requirements shall apply:
								(i)Confidentiality
				and privacy protectionsThe entity shall continue to comply with
				the confidentiality and privacy requirements under this section with respect to
				all Medicare data disclosed to the entity and each report developed by the
				entity.
								(ii)Disposition of
				data and reportsThe entity shall—
									(I)return to the
				Secretary all Medicare data disclosed to the entity and each report developed
				by the entity; or
									(II)if returning the
				Medicare data and reports is not practicable, destroy the reports and Medicare
				data.
									(4)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts under
				paragraph (1).
						(5)Review of
				contract in the event of a merger or acquisitionThe Secretary
				shall review the contract with a Medicare Quality Reporting Organization under
				this section in the event of a merger or acquisition of the Organization in
				order to ensure that the requirements under this section will continue to be
				met.
						(e)Development and
				release of reports based on requests
						(1)Request for a
				report
							(A)Request
								(i)In
				generalThe procedures established under subsection (b)(1) shall
				include a process for an entity to submit a request to a Medicare Quality
				Reporting Organization for a report based on Medicare data and private data
				that is publicly available or is provided by the entity making the request for
				the report. Such request shall comply with the purpose described in subsection
				(a).
								(ii)Request for
				specific methodologyThe process described in clause (i) shall
				permit an entity making a request for a report to request that a specific
				methodology be used by the Medicare Quality Reporting Organization in
				developing the report. The Organization shall work with the entity making the
				request to finalize the methodology to be used.
								(iii)Request for a
				specific MQROThe process described in clause (i) shall permit an
				entity to submit the request for a report to any Medicare Quality Reporting
				Organization.
								(B)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide that at the time a request for a report is finalized under subparagraph
				(A) by a Medicare Quality Reporting Organization, the Organization shall make
				available to the public, through the Internet website of the Centers for
				Medicare & Medicaid Services and other appropriate means, a brief
				description of both the requested report and the methodology to be used to
				develop such report.
							(2)Development and
				release of report
							(A)Development
								(i)In
				generalIf the request for a report complies with the purpose
				described in subsection (a), the Medicare Quality Reporting Organization may
				develop the report based on the request.
								(ii)RequirementA
				report developed under clause (i) shall include a detailed description of the
				standards, methodologies, and measures of quality used in developing the
				report.
								(B)Review of report
				by Secretary to ensure compliance with privacy requirementPrior
				to a Medicare Quality Reporting Organization releasing a report under
				subparagraph (C), the Secretary shall review the report to ensure that the
				report complies with the Federal regulations (concerning the privacy of
				individually identifiable beneficiary health information) promulgated under
				section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 and sections 552 or 552a
				of title 5, United States Code, with regard to the privacy of individually
				identifiable beneficiary health information. The Secretary shall act within 30
				business days of receiving such report.
							(C)Release of
				report
								(i)Release to
				entity making requestIf the Secretary finds that the report
				complies with the provisions described in subparagraph (B), the Medicare
				Quality Reporting Organization shall release the report to the entity that made
				the request for the report.
								(ii)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide for the following:
									(I)Updated
				descriptionAt the time of the release of a report by a Medicare
				Quality Reporting Organization under clause (i), the entity shall make
				available to the public, through the Internet website of the Centers for
				Medicare & Medicaid Services and other appropriate means, an updated brief
				description of both the requested report and the methodology used to develop
				such report.
									(II)Complete
				reportNot later than 1 year after the date of the release of a
				report under clause (i), the report shall be made available to the public
				through the Internet website of the Centers for Medicare & Medicaid
				Services and other appropriate means.
									(f)Annual review of
				reports and termination of contracts
						(1)Annual review of
				reportsThe Comptroller General of the United States shall review
				reports released under subsection (e)(2)(C) to ensure that such reports comply
				with the purpose described in subsection (a) and annually submit a report to
				the Secretary on such review.
						(2)Termination of
				contractsThe Secretary may terminate a contract with a Medicare
				Quality Reporting Organization if the Secretary determines that there is a
				pattern of reports being released by the Organization that do not comply with
				the purpose described in subsection (a).
						(g)Fees
						(1)Fees for
				SecretaryThe Secretary shall charge a Medicare Quality Reporting
				Organization a fee for—
							(A)disclosing the
				data under subsection (c); and
							(B)conducting the
				review under subsection (e)(2)(B).
							The
				Secretary shall ensure that such fees are sufficient to cover the costs of the
				activities described in subparagraph (A) and (B).(2)Fees for
				MQRO
							(A)In
				generalSubject to subparagraphs (A) and (B), a Medicare Quality
				Reporting Organization may charge an entity making a request for a report a
				reasonable fee for the development and release of the report.
							(B)Discount for
				small entitiesIn the case of an entity making a request for a
				report (including a not-for-profit) that has annual revenue that does not
				exceed $10,000,000, the Medicare Quality Reporting Organization shall reduce
				the reasonable fee charged to such entity under subparagraph (A) by an amount
				equal to 10 percent of such fee.
							(C)Increase for
				large entities that do not agree to release reports within 6
				monthsIn the case of an entity making a request for a report
				that is not described in subparagraph (B) and that does not agree to the report
				being released to the public under clause (ii)(II) of subsection (e)(2)(C)
				within 6 months of the date of the release of the report to the entity under
				clause (i) of such subsection, the Medicare Quality Reporting Organization
				shall increase the reasonable fee charged to such entity under subparagraph (A)
				by an amount equal to 10 percent of such fee.
							(D)Rule of
				constructionNothing in this paragraph shall be construed to
				effect the requirement that a report be released to the public under clause
				(ii)(II) of subsection (e)(2)(C)(ii)(II) by not later than 1 year after the
				date of the release of the report to the requesting entity under clause (i) of
				such subsection.
							(h)RegulationsNot
				later than 6 months after the date of enactment of this section, the Secretary
				shall prescribe regulations to carry out this section.
					(i)GAO studies and
				report
						(1)StudiesThe
				Comptroller General of the United States shall conduct a study on each of the
				following:
							(A)The feasibility of
				requiring Medicare Advantage organizations under part C to share utilization
				and quality data with the Secretary for the purpose of releasing such
				information to Medicare Quality Reporting Organizations under this
				section.
							(B)The Medicare data
				released to Medicare Quality Reporting Organizations under subsection (c) in
				order to determine the accuracy of such data with respect to—
								(i)the coding of
				demographic data;
								(ii)diagnosis and
				procedures; and
								(iii)any other data
				elements important for the development of reports under this section in
				accordance with the purpose described in subsection (a).
								(C)The feasibility of
				collecting State Medicaid data for the purpose of aggregating all Medicaid data
				for study under this section.
							(2)ReportNot
				later than 12 months after the date of enactment of this section, the
				Comptroller General of the United States shall submit a report to Congress on
				each of the studies conducted under paragraph (1) together with recommendations
				for such legislation and administrative actions as the Comptroller General
				considers
				appropriate.
						.
		3.Quality Advisory
			 Board
			(a)EstablishmentNot
			 later than 12 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall establish within the Office of the Secretary a
			 board to be known as the Quality Advisory Board (in this section referred to as
			 the Board).
			(b)MembershipThe
			 members of the Board shall include, but not be limited to, an appropriate
			 number of representatives of—
				(1)groups
			 representing Medicare beneficiaries;
				(2)groups representing
			 providers of services (as defined in subsection (u) of section 1861 of the
			 Social Security Act (42 U.S.C. 1395x)) and suppliers (as defined in subsection
			 (d) of such section) receiving reimbursement under the Medicare program;
				(3)purchasers and
			 employers or groups representing purchasers and employers;
				(4)organizations
			 focused on the development of quality health care measures;
				(5)researchers or
			 research institutions with experience in the measurement of, and reporting on,
			 health care quality; and
				(6)health plans or
			 groups representing health plans.
				(c)DutiesThe
			 duties of the Board are as follows:
				(1)To submit requests
			 for reports to Medicare Quality Reporting Organizations under section 1898 of
			 the Social Security Act, as added by section 2.
				(2)To
			 examine how clinical registries can be linked to Medicare data (as defined in
			 subsection (b)(2)(A) of such section 1898) in order to develop reports on the
			 quality and efficiency of providers of services (as defined in subsection (u)
			 of section 1861 of the Social Security Act (42 U.S.C. 1395x)) and suppliers (as
			 defined in subsection (d) of such section).
				(3)To coordinate with
			 existing collaborative efforts identifying quality and efficiency health care
			 measures.
				(4)To provide the
			 Secretary of Health and Human Services with recommendations for the development
			 of model quality health care measurements.
				(5)Other duties
			 determined appropriate by the Secretary.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Health and Human Services such sums as may be necessary for the
			 purpose of carrying out this section.
			4.Research access
			 to Medicare data and reporting on performanceThe Secretary of Health and Human Services
			 shall permit researchers that meet existing criteria used to evaluate the
			 appropriateness of the release of Centers for Medicare & Medicaid Services
			 (CMS) data for research purposes to—
			(1)have access to all Medicare data (as
			 defined in section 1898(b)(2)(A) of the Social Security Act, as added by
			 section 2); and
			(2)report on the
			 performance of providers of services (as defined in subsection (u) of section
			 1861 of such Act (42 U.S.C. 1395x)) and suppliers (as defined in subsection (d)
			 of such section), including reporting in a provider- or supplier-identifiable
			 format.
			
